Citation Nr: 1219137	
Decision Date: 05/31/12    Archive Date: 06/07/12

DOCKET NO.  10-03 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for non-service-connected disability pension. 

2.  Entitlement to service connection for arthritis. 

3.  Entitlement to service connection for hypertension. 

4.  Entitlement to service connection for migraine headaches. 

5.  Entitlement to service connection for coronary artery disease, claimed as heart problems.

6.  Entitlement to service connection for hypertensive nephrosclerosis, claimed as kidney disease. 

7.  Entitlement to service connection for hepatitis C.  



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active military service from December 1975 to November 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in June 2008.  

The Veteran testified before the undersigned Veterans Law Judge in November 2011 at the RO. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 
The issues of entitlement to service connection for hypertension, migraine headaches, coronary artery disease, hypertensive nephrosclerosis, and hepatitis C are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issues herein decided has been accomplished.  

2.  The Veteran does not have at least 90 days of active service during a period of war.

3.  On November 4, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for entitlement to service connection for arthritis is requested.


CONCLUSIONS OF LAW

1.  The claim for a permanent and total rating for nonservice-connected disability VA pension purposes must be denied by operation of law.  38 U.S.C.A. § 1521  5107 (West 2002); 38 C.F.R. §3.3 (2011).

2.  The criteria for withdrawal of the appeal of entitlement to service connection for arthritis by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2011).  In some cases, however, the VCAA need not be considered because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 38 C.F.R. § 3.159(b)(3)(ii)  (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  This is such a case.  As discussed below, the facts are not in dispute; instead, resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to claims based on dental conditions.  The VCAA is therefore inapplicable and need not be considered in this case.  See Mason v. Principi, 16 Vet. App. 129, 132   (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-2004 (June 23, 2004).


II.  Analysis 

Entitlement to Nonservice-Connected Pension 

The law authorizes the payment of non-service connected disability pension to a veteran of a war who has the requisite service and who is permanently and totally disabled.  38 U.S.C.A. §§ 1502, 1521.  In pertinent part, eligibility for pension may be established by a veteran having active service of either (1) 90 days or more during a period of war; (2) a period of 90 consecutive days or more when such period began or ended during a period of war; (3) or an aggregate of 90 days or more in two or more separate periods of service during more than one war; or (4) served in active military service and was discharged or released from such wartime service by reason of disability adjudged service-connected, or at time of discharge had a service-connected disability, shown by official service records, which in medical judgment would have justified a discharge for disability.  38 U.S.C.A. § 1521(j) ; 38 C.F.R. § 3.3(a)(3) . 

The Veteran served on active duty from December 1975 to November 1976.  The Board notes that this was not during a period of war since the Vietnam Era ended on May 7, 1975.  38 U.S.C.A. § 101 ; 38 C.F.R. § 3.2(f).  Thus, he does not meet the 
threshold of 90 days of war service for consideration for nonservice-connected pension. 

Hence, pursuant to governing legal authority, he cannot meet the threshold requirements, and the claim must be denied as lacking legal merit. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn the appeal of entitlement to service connection for arthritis and, hence, there remains no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

Entitlement to non-service-connected pension is denied. 

The appeal of entitlement to service connection for arthritis is dismissed. 


REMAND

After a careful review of the Veteran's claims file the Board finds that further development is warranted for the issues of entitlement to service connection for hypertension, migraine headaches, coronary artery disease, hypertensive nephrosclerosis, and hepatitis C.  

On the Veteran's January 2010 VA-9 Substantive Appeal the Veteran stated that he just received a statement from a doctor stating that his disease stems from his military service or two to three decades past; the Board notes that the Veteran did not specify which is claim on appeal that this applied to.  In addition, the Veteran testified that his doctor related the onset of his hepatitis C to near the time of his military service.  Thus, the Board finds that the RO/AMC must contact the Veteran in order to determine which doctors have made these statements and the RO/AMC must then take the steps to obtain any outstanding medical records.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

In addition, the Board finds that the RO/AMC should schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's hepatitis C.  The Veteran testified that his hepatitis C is the result of sharing razors while in the military or from his inoculations when he entered the military.  The Board notes that the Veteran's service treatment records include a June 1976 psychiatric evaluation where he revealed that he abused drugs for the past seven years and they were intravenous heroin, cocaine, and amphetamines.  He used prior to joining the military and continued during his military service.  The Veteran stated that he did not want to go to drug rehabilitation and he was then discharged from the military.  

The Veteran has not been afforded a VA examination and the Board notes that VA should provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service or service-connected disability, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, the Board finds that the Veteran should be afforded a VA examination to determine the nature and likely etiology of the Veteran's hepatitis C, to include if it is at least likely as not related to his military service. 

The Board also finds that the Veteran has not been afforded VA examinations for his claims of entitlement to service connection for hypertension, migraine headaches, coronary artery disease, and hypertensive nephrosclerosis.  Thus, the Veteran should be scheduled for VA examinations.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The VA examiner must determine if he has current diagnoses, the nature and etiology of those diagnoses,  and if they are at least likely as not related to his military service. 

Prior to any VA examination the RO should obtain any pertinent outstanding treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take appropriate steps to contact the Veteran and request that he provide sufficient information, and if necessary authorization, to enable the RO/AMC to obtain any additional pertinent treatment records not currently of record.  Based on his response, the RO/AMC should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  The RO/AMC should obtain all pertinent treatment records. 

The RO/AMC should obtain any pertinent treatment records. 

If any records sought are not obtained, the RO/AMC should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe the further action to be taken.  

2.  The Veteran should be scheduled for a VA examination to determine to the nature and likely etiology of the Veteran's hepatitis C.  The entire claims file must be made available to the examiner, and the examination report should include discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The examiner must opine to the following:

A)  The examiner should discuss the nature, onset, and etiology of the Veteran's hepatitis C.  

B) A history of all the Veteran's potential risk factors of hepatitis C infection should be detailed in full.  The examiner must list and discuss all documented and reported pre-service, in-service, and post-service risk factors.

C) The VA examiner then must determine if it is at least likely as not (50 percent or greater probability) that the Veteran's hepatitis C is due to his military service?

A complete rationale should be given for all opinions expressed.  In this regard, a discussion of the facts, previous VA examinations, and medical principles involved would be of considerable assistance to the Board.

3.  The Veteran should be scheduled for a VA examination to determine to the nature and likely etiology of the Veteran's hypertension, migraine headaches, coronary artery disease, and hypertensive nephrosclerosis.  The entire claims file must be made available to the examiner, and the examination report should include discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The examiner must opine to the following:

A)  The examiner should determine if the Veteran has current diagnoses of hypertension, migraine headaches, coronary artery disease, and/or hypertensive nephrosclerosis. 

B) For each diagnosis, the VA examiner must determine if it is at least likely as not (50 percent or greater probability) due to his military service?

A complete rationale should be given for all opinions expressed.  In this regard, a discussion of the facts, previous VA examinations, and medical principles involved would be of considerable assistance to the Board.

4.  The RO should review the claims file to ensure that all the foregoing requested development is completed, and, thereafter, arrange for any additional development indicated.  The RO should then readjudicate the remaining claims on appeal.  If any benefit sought remains denied, the RO should issue an appropriate SSOC (Supplemental Statement of the Case) and provide the Veteran the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


